      Case 3:20-cv-00080-SMR-SBJ Document 12 Filed 12/04/20 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF THE STATE OF IOWA


 SAGE OHLENSEHLEN, CHRISTINA
 KAUFMAN, ALEXA PUCCINI, KELSEY                        CASE NO. 3:20-cv-00080-SMR-SBJ
 DRAKE, MIRANDA VERMEER and
 ABBIE LYMAN,
                                                        PLAINTIFFS’ MOTION FOR
        Plaintiffs,                                  TEMPORARY RESTRAINING ORDER
                                                      AND PRELIMINARY INJUNCTION
 v.

 THE UNIVERSITY OF IOWA, BRUCE
 HARRELD, in his official capacity as
 President of the University of Iowa, and
 GARY BARTA, in his official capacity as
 Director of the Department of Athletics at
 the University of Iowa,

        Defendants.



       COME NOW Plaintiffs, by and through their undersigned attorney, James C. Larew,

LAREW LAW OFFICE, pursuant to Federal Rule of Civil Procedure 65 and Local Rule 65, and

for PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER AND

PRELIMINARY INJUNCTION, hereby state as follows:

       1.      This action is brought by current and potential female student athletes at the

University of Iowa (“UI” or “University”) who seek full and effective accommodation of the

interests and abilities of female undergraduate student-athletes pursuant to Title IX of the

Education Amendments of 1972, 20 U.S.C. §§ 1681-88 (“Title IX”).

       2.      This action seeks preliminary relief from UI’s unequal treatment of those students

with respect to intercollegiate athletic opportunities and benefits (coaching, training, equipment,




                                                 1
       Case 3:20-cv-00080-SMR-SBJ Document 12 Filed 12/04/20 Page 2 of 7




supplies, scholarships, publicity, promotional materials, events, transportation, uniforms, playing

fields, locker rooms, and other facilities).

        3.      In this motion, Plaintiffs focus the request for a temporary restraining order and

preliminary injunctive relief concerning the reinstatement of the women’s swimming and diving

team at UI, which is scheduled for elimination for the next academic year, or 2021-2022. The

announced elimination of this women’s team, made at a time during which the University is

already out of compliance with Title IX, constitutes further unlawful discrimination on the basis

of sex. Plaintiffs seek maintenance of the current status quo, i.e., a restraining order commanding

that the University take no steps to dismantle the existing women’s swimming and diving team

until a hearing can be held and Plaintiffs’ request for a preliminary injunction can be adjudicated.

        4.      The need for temporary and preliminary relief is urgent. Accomplished student-

athletes, including some of the Plaintiffs, have already put their names in the NCAA Transfer

Portal and are considering moving to and enrolling at other universities that continue to sponsor

intercollegiate women’s swimming and diving teams. Indeed, 15 of the 35 swimmers and divers,

in direct response to the termination decision, have already committed to swim elsewhere next

semester or next year. These decisions can be undone but only within a certain time period. Two

swimmers already left at the beginning of the year once they heard the termination news. Four

swimmers and divers are currently in the Transfer Portal still but have not yet committed

anywhere else to attend any other university or college. Such actions pose immediate, time-

limited and difficult decisions by team members whether: on the one hand to stay at the

University, where they have built their lives socially, have invested themselves academically,

and have obtained all their credits to be a part of the UI swimming and diving team—but to

forego that sport, in the future; or, on the other hand, to start all over again by transferring to




                                                   2
       Case 3:20-cv-00080-SMR-SBJ Document 12 Filed 12/04/20 Page 3 of 7




other colleges or universities where they can at least continue to participate in a sport to which

they have committed years of training. The need for immediate relief extends further, with

respect to the integrity of the team. Recruiting qualified women-athletes to participate in future

UI women’s swimming and diving teams has crashed to a halt, with the program’s announced

termination—incoming students who were set to swim at UI have changed plans and will not

attend the UI after all. Further, the swimming and diving team stands to be permanently damaged

as coaches are faced with critical career decisions given the finality with which the UI’s

termination decision was voiced by Defendants Bruce Harreld and Gary Barta. Without

temporary and preliminary relief, irreparable harm will result on each of these fronts.

       5.      Plaintiffs’ attempts to resolve this matter with the University have been

unavailing.

       6.      Plaintiffs Sage Ohlensehlen, Christina Kaufman, Alexa Puccini, and Kelsey

Drake are all members of the women’s swimming and diving team that has been marked for

elimination after the current academic year. Plaintiffs Christina Kaufman and Alexa Puccini are a

sophomore and freshman, respectively, at the University of Iowa. Plaintiffs Sage Ohlensehlen

and Kelsey Drake are seniors at the University. All Plaintiffs remain eligible for competition

under all applicable rules, given a NCAA-granted extension of one-year time due to COVID-19.

       7.      Plaintiffs are likely to succeed on the merits of their claim because the University

of Iowa’s athletics program fails to meet Title IX’s accommodation of interests and abilities

requirement insofar as it: (1) fails to offer women opportunities to participate in intercollegiate

athletics substantially proportionate to the number of undergraduate women enrolled full-time;

and (b) has failed continually to expand athletic participation opportunities for women in

response to their interests and abilities, as evidenced by the elimination of a viable women’s




                                                  3
      Case 3:20-cv-00080-SMR-SBJ Document 12 Filed 12/04/20 Page 4 of 7




team, and its failure to add a women’s intercollegiate team to its list of sponsored programs for

more than 20 years; and (c) fails fully and effectively to accommodate the interests and abilities

of women currently enrolled, including the swimmers and divers if the team is eliminated, and

two additional named Plaintiffs: Miranda Vermeer and Abbie Lyman, each of whom, if offered,

would participate in intercollegiate sports teams.

       8.      The women’s swimming and diving team is, and has been, a viable team, with

more than enough student interest to field a competitive team, and to compete with other teams

belonging in the Big Ten Conference, as well as other universities throughout the United States.

       9.      The elimination of the women’s swimming and diving team along with the three

men’s teams will not bring the University into compliance with Title IX, and therefore the

inequality of athletic opportunity offered by UI will continue to exist.

       10.     Plaintiffs, and others similarly-situated, will suffer irreparable injury as a result of

the elimination of the women’s swimming and diving team. If not reinstated by an Order of this

Court, those swimmers and divers who decide to remain at the University will be forced to give

up their passions for the varsity sport, which is an integral component of their college

experiences, causing them to miss opportunities to compete at the highest levels at the very

moment of their lives when, after years of training, they should be performing at their peak

capacities. They will forever be denied the opportunity to participate in intercollegiate swimming

if they stay, and even missing just one year of the fleeting college years of competition would be

devastating. Those who transfer to another college or university that continues to sponsor an

intercollegiate women’s swimming and diving team will have to face the uncertainty of

admission, the likelihood of higher tuition fees, the risk of losing academic credits or the slowing

down or alteration of their academic majors. As transfer students, they will further face the




                                                  4
       Case 3:20-cv-00080-SMR-SBJ Document 12 Filed 12/04/20 Page 5 of 7




uprooting of their lives in Iowa, as they move further from their families, and their teammates

and coaches—persons who, in effect, have become their extended families on campus. Money

damages could not begin to adequately compensate Plaintiffs for their losses.

       11.     Any harm to the University, by contrast, and if at all, would be minimal. It is

difficult to conceive of a single temporary harm if the Court were to issue a preliminary

injunction, ordering the University of Iowa to rescind its termination decision and to continue

with its full support of the women’s swimming and diving team until such time as the full trial of

this matter has been completed. The cost of maintaining the women’s swimming and diving

team, during that time period, is already committed, as the termination does not occur until the

next academic year. Moreover, any cost would be small since the University of Iowa already has

the equipment and extraordinary facilities needed to support this team, as well as the requisite

coaches and program infrastructure. Further, in announcing the termination decision, the

University of Iowa assured Plaintiffs and similarly-situated women athletes that the institution’s

scholarship commitments would be honored—therefore, expenses related to scholarships will not

be increased as a result of the Court’s issuance of a temporary restraining order.

       12.     The minimal cost to the University to maintain this team, which it was already

going to do through this year, is far outweighed by the irreparable harm to Plaintiffs, and the

balance of equities weights strongly in Plaintiffs’ favor.

       13.     The public interest is supported by complying with the law and preventing gender

discrimination, which supports issuance of a preliminary injunction.

       14.     Plaintiffs request a waiver of security as all of them are students without any

additional income.




                                                  5
      Case 3:20-cv-00080-SMR-SBJ Document 12 Filed 12/04/20 Page 6 of 7




       15.     In support of this Motion, Plaintiffs have filed the accompanying Appendix

comprised of the following documents: Declarations of Plaintiffs; Declaration of Robert Rydze;

Declaration of Nancy Hogshead-Makar; Report of Dr. Donna Lopiano; Report of Dr. Andrew

Zimbalist; Declaration of James C. Larew.

       16.     In addition, Plaintiffs have filed a Motion to File an Overlength Brief and

accompanying Memorandum of Law. Defendants do not oppose that Motion.

       17.     Plaintiffs provided notice by telephone and in writing to counsel for the

University of the instant filing and are contemporaneously providing opposing counsel with

copies of all documents filed in this matter. See Declaration of James C. Larew, Appendix pp.

282-283.

       WHERFORE Plaintiffs respectfully request that this Court issue a temporary restraining

order barring the University of Iowa from dismantling its women’s swimming and diving team

before Plaintiffs’ request for a preliminary injunction can be adjudicated; and after a hearing,

issue a preliminary injunction ordering Defendants not to eliminate the women’s swimming and

diving team, and to prohibit Defendants from retaliating against Plaintiffs or other class members

in any manner for asserting their legal rights to equal opportunity and equal treatment.

                                              Respectfully submitted,

                                              LAREW LAW OFFICE


                                                     /s/ James C. Larew
                                              James C. Larew AT0004543
                                              LAREW LAW OFFICE
                                              504 E Bloomington St.
                                              Iowa City, IA 52245
                                              Phone: (319) 337-7079
                                              Fax: (319) 337-7082
                                              Email: James.Larew@LarewLawOffice.com
                                              ATTORNEY FOR PLAINTIFFS



                                                 6
       Case 3:20-cv-00080-SMR-SBJ Document 12 Filed 12/04/20 Page 7 of 7




Copy to:
                                                                    CERTIFICATE OF SERVICE
Kayla Burkhiser                    The undersigned certifies that the foregoing document was served upon
Audra Drish                         all parties to each of the attorneys of record herein at their respective
Meghan Jolly                             addresses disclosed on the pleadings on December 3, 2020.

Attorney General’s Office                                   By:
Hoover Building                                                   Hand Delivered
                                                                  US Mail
1305 E Walnut Street                                              Fax
Des Moines, Iowa 50319                                      X     Email
                                                            X     Other-CM/ECF
Phone: (515) 281-5164
Email: kayla.burkhiser@ag.iowa.gov                     Signature /s/ Andrew Kramer

       audra.drish@ag.iowa.gov
       meghan.jolly@ag.iowa.gov
ATTORNEYS FOR DEFENDANT UNIVERSITY OF IOWA




                                                        7
